DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1, 2, 4, 5 and 8-11 are pending in this application.  
	Claims 1, 8 and 9 are currently amended.

	Claims 3 and 6 are cancelled.



Response to Arguments
Applicant’s arguments, see Remarks, filed 11/19/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 5 and 8-9 under Sato (US PG. Pub. 2010/0131566 A1)  and the rejection of claim 10 under Sato (US PG. Pub. 20100131566 A1) in view of Kemmochi (US PG. Pub. 2017/0293826 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Sato (US PG. Pub. 2010/0131566 A1) in view of Berarducci (US PAT. No. 6,950,198 B1). 

Applicant specifically argues that the prior art of Sato fails to teach the newly amended limitation of: “a control to display a selection image surrounding the thumbnail, wherein a size of the selection image changes in accordance with a size of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


7.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1, 2, 4, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PG. Pub. 2010/0131566 A1) in view of Berarducci (US PAT. No. 6,950,198 B1).

Referring to Claim 1, Sato teaches an information processing apparatus (See Sato, Fig. 1, Host Computer 100) comprising:
a display controller (See Sato, Fig. 1, Bookbinding Application 104, Sect. [0126] and [0129], the bookbinding application 104 displays a UI screen for editing the new book file and displays the UI screen 1100 according to the structure, the attribute, and the content of the book file as illustrated in FIG. 10.) that performs: 
	control to display a thumbnail of a document including a reduced image of the document and an accompanying image (See Sato, Fig. 10, Sect. [0131] lines 4-6, In FIG. 10, an original page is displayed in the tree structure field 1101 (i.e. thumbnail).  The preview field 1102 displays the content of a page to be printed as a reduced image.); and
	
Sato fails to explicitly teach 
control to display a selection image surrounding the thumbnail, wherein a size of the selection image changes in accordance with a size of the accompanying image, the selection image being an image surrounding the thumbnail indicating that the thumbnail is selected.

However, Berarducci teaches  
control to display a selection image surrounding the thumbnail (See Berarducci, Figs. 2 and 4, Display Screen 400, Col. 7 lines 49-62, In block 114 of FIG. 2, the customer selects images to be uploaded in order to be utilized in their selected type of photo product.  In a preferred embodiment, the CPU 12 displays on the display monitor 14 a display screen 400 as shown in FIG. 7.  The display screen 400 includes a two-dimensional array of thumbnail images 402 obtained from the digital camera 6, the CD reader 2, or the hard drive 20.  The thumbnail images 402 preferably are thumbnail images stored within the Exif/JPEG image files provided by the digital camera 6.  The user selects all of the images, or a subset of the images, by clicking the mouse 18 on the "select all" icon 432, or on any number of thumbnail images 402.  FIG. 7 shows that four thumbnail images 402a, 402b, 402c, and 402d (which are outlined) have been selected.), wherein a size of the selection image changes in accordance with a size of the accompanying image (See Berarducci, Col. 8 lines 6-13, As the user selects images, an image data upload indicator 406 displays the number of images selected for uploading 408 (e.g. 27 images), as well as other information such as the total size of all of the selected files 410 (e.g. 12.1 Mbytes total for all selected images) and the estimated time for image uploading 412 (e.g. 50 minutes) given the data rate of the user's modem 22 (e.g. 32 kbit/sec average net upload speed).), the selection image being an image surrounding the thumbnail indicating that the thumbnail is selected (See Berarducci, Fig. 4, Display Screen 400. Col. 7 lines 63-67 and Col. 8 lines 1-5, In order to select desired images from a large number of thumbnail images 402, arrow controls 404 on the right portion of the display screen 400 enable the user to scroll through the larger number of thumbnail images 402 to view a group of the thumbnail images 402 (e.g., 15 thumbnail images) at a time.  The user can then select additional images (e.g., three images) to be printed by again pressing the control key or the shift key on the keyboard 16 while clicking the mouse 18 on any number of thumbnail images 402.)

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a control to display a selection image (See Col. 2 lines 18-20 of Berarducci).  Therefore, it would have been obvious to combine Sato and Berarducci to obtain the invention as specified in claim 1.

Referring to Claim 2, the combination of Sato in view of Berarducci teaches the information processing apparatus according to Claim 1 (See Sato, Fig. 1, Host Computer 100), wherein 
the selection image is a selection frame enclosing the reduced image and the accompanying image (See Sato, Sect. [0170], The book file that is generated and edited (i.e. reduced) is intended to be finally printed or output.  When the user selects a file menu on the UI screen 1100 of the bookbinding application illustrated in FIG. 10 and selects "print" from the file menu, the book file is printed and output by a designated output device.).

Referring to Claim 4, the combination of Sato in view of Berarducci teaches the information processing apparatus according to Claim 1 (See Sato, Fig. 1, Host Computer 100), further comprising:
a selector that enables selection between a first display form and a second display form as a display form of the reduced image (See Sato, Fig. 10, Sect. [0185], a first mode called an original view, in which an original page is displayed based on first mode selection.  In the original view mode, a content of the original page included in the target book is displayed in a reduced state.), wherein 
the display controller performs display control in such a manner that the selection image is presented in different forms when the first display form is selected and when the second display form is selected (See Sato, Sect. [0186], Secondly, a print view mode is provided.  In the print view mode, an original page is displayed in the preview portion 1102 in a state in which a layout of an original page is reflected). 

Referring to Claim 5, the combination of Sato in view of Berarducci teaches the information processing apparatus according to Claim 4 (See Sato, Fig. 1, Host Computer 100), wherein 
the first display form is a form in which the reduced image with the accompanying image  placed in the area surrounding the reduced image is presented (See Sato, Sect. [0185] lines 7-10, First, a mode called an original view, in which an original page is displayed as it is, is provided.  In the original view mode, a content of the original page included in the target book is displayed in a reduced state.), the second display form is a form in which the reduced image without the accompanying image placed in the area surrounding the reduced image is presented (See Sato, Fig. 10, Sect. [0187], a simple print view mode is provided.  In the simple print view mode, a content of each original page is not reflected in the display in the preview portion 1102, and only the layout of the original page is reflected. Thus only the reduced image is presented.).

Referring to Claim 7, the combination of Sato in view of Berarducci teaches the information processing apparatus according to Claim 2 (See Sato, Fig. 1, Host Computer 100), wherein 
if the accompanying image is presented extending from the area surrounding the reduced image to a position beyond a predetermined region, the display controller presents the selection frame in such a manner that the selection frame encloses at least the reduced image (See Sato, Sect. [0116], A virtual logical page area refers to an area of one original page when the original page is imposed according to the layout designation such as N-up printing.  For example, if the imposition "1.times.1" is designated, the virtual logical page area corresponds to the area of one printing page.  On the other hand, if the imposition "1.times.2" is designated, the virtual logical page area corresponds to the area of one printing page whose each side is reduced to 70% of its original size.)..

Referring to Claim 8, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Sato, Fig. 2, CPU 201, RAM 202, ROM 203, Sect. [0088], the host computer 100 includes a central processing unit (CPU) 201.  The CPU 201 executes processing according to a program, such as an OS, the general application 101, and the bookbinding application 104, which is loaded from a program read-only memory (ROM) of a ROM 203 or a hard disk 211.  As described above, the software configuration illustrated in FIG. 1 and processing in flow charts, which will be described in detail below, can be implemented.  A random access memory (RAM) 202 functions as a main memory and a work area of the CPU 201.).

Referring to Claim 9, the combination of Sato in view of Berarducci teaches an information processing apparatus (See Sato, Fig. 1, Host Computer 100) comprising:
means for performing display control to display a thumbnail of a document including a reduced image of the document and an accompanying image (This element is interpreted under 35 U.S.C. 112 (f) The user interface 11 is a user interface unit that receives information that is input by using the mouse 25 or the keyboard 26 and outputs information to the display 27 by using various screen images. (Applicant Spec. Page 5, Applicant’s Drawings, Figs. 1-2, User Interface 11 and Display 27) (See Sato, Fig. 10, Sect. [0131] lines 4-6, In FIG. 10, an original page is displayed in the tree structure field 1101 (i.e. thumbnail).  The preview field 1102 displays the content of a page to be printed as a reduced image.).

Sato fails to explicitly teach 
mean for performing display control to display a selection image surrounding the thumbnail, wherein a size of the selection image changes in accordance with a size of the accompanying image, the selection image being an image surrounding the thumbnail indicating that the thumbnail is selected.

However, Berarducci teaches  
(This element is interpreted under 35 U.S.C. 112 (f) The user interface 11 is a user interface unit that receives information that is input by using the mouse 25 or the keyboard 26 and outputs information to the display 27 by using various screen images. (Applicant Spec. Page 5, Applicant’s Drawings, Figs. 1-2, User Interface 11 and Display 27) (See Berarducci, Figs. 2 and 4, Display Screen 400, Col. 7 lines 49-62, In block 114 of FIG. 2, the customer selects images to be uploaded in order to be utilized in their selected type of photo product.  In a preferred embodiment, the CPU 12 displays on the display monitor 14 a display screen 400 as shown in FIG. 7.  The display screen 400 includes a two-dimensional array of thumbnail images 402 obtained from the digital camera 6, the CD reader 2, or the hard drive 20.  The thumbnail images 402 preferably are thumbnail images stored within the Exif/JPEG image files provided by the digital camera 6.  The user selects all of the images, or a subset of the images, by clicking the mouse 18 on the "select all" icon 432, or on any number of thumbnail images 402.  FIG. 7 shows that four thumbnail images 402a, 402b, 402c, and 402d (which are outlined) have been selected.), wherein a size of the selection image changes in accordance with a size of the accompanying image (See Berarducci, Col. 8 lines 6-13, As the user selects images, an image data upload indicator 406 displays the number of images selected for uploading 408 (e.g. 27 images), as well as other information such as the total size of all of the selected files 410 (e.g. 12.1 Mbytes total for all selected images) and the estimated time for image uploading 412 (e.g. 50 minutes) given the data rate of the user's modem 22 (e.g. 32 kbit/sec average net upload speed).), the selection image being an image surrounding the thumbnail indicating that the thumbnail is selected (See Berarducci, Fig. 4, Display Screen 400. Col. 7 lines 63-67 and Col. 8 lines 1-5, In order to select desired images from a large number of thumbnail images 402, arrow controls 404 on the right portion of the display screen 400 enable the user to scroll through the larger number of thumbnail images 402 to view a group of the thumbnail images 402 (e.g., 15 thumbnail images) at a time.  The user can then select additional images (e.g., three images) to be printed by again pressing the control key or the shift key on the keyboard 16 while clicking the mouse 18 on any number of thumbnail images 402.)

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate mean for performing display control to display a selection image surrounding the thumbnail, wherein a size of the selection image changes in accordance with a size of the accompanying image, the selection image being an image surrounding the thumbnail indicating that the thumbnail is selected.  The motivation for doing so would have been to provide an effective method for transferring images over a channel to a service provider (See Col. 2 lines 18-20 of Berarducci).  Therefore, it would have been obvious to combine Sato and Berarducci to obtain the invention as specified in claim 9.

Referring to Claim 10,  the combination of Sato in view Of Berarducci teaches the information processing apparatus according to Claim 4 (See Sato, Fig. 1, Host Computer 100), wherein: 
the display controller calculates a size of the thumbnail, the size obtained by calculating a thickness width of a binder represented by the accompanying image (See Sato, Fig. 34, Sect. [0337], [0339]-[0340], In the electronic original importing processing for printing on the index sheet according to the present exemplary embodiment, the bookbinding application 104 recognizes the width and the height of each of the pages included in the electronic original when the user imports the electronic original…When the processing for importing an electronic original is executed, the bookbinding application 104 determines whether a page having the size defined via the screen illustrated in FIG. 34 is included in the pages of the electronic original.  If it is determined that any page having the size defined via the screen illustrated in FIG. 34 is included in the pages of the electronic original, then the bookbinding application 104 recognizes the page as a page to be printed on an index sheet and executes the importing processing in step S3102.).

Sato fails to explicitly teach
the controller is configured to display an entirety of the thumbnail within a selection frame sized to enclose the thumbnail based upon the calculated thickness width when the first display form is selected.


the controller is configured to display an entirety of the thumbnail within a selection frame sized to enclose the thumbnail based upon the calculated thickness width when the first display form is selected (See Berarducci, Fig. 4, Col. 7 lines 14-39, FIG. 4 depicts album options that can be selected by the user.  The options include selecting the size of the album from a plurality of sizes 200, including 5".times.7" size 202, 8".times.10" size 204, and 10".times.12" size 206.  The user selects the size by selecting the appropriate album size icon (e.g. icon 202, 204, or 206).  The options also include using radio buttons 208 to select single-sided pages (e.g. print only on 1 side of the album page) or double-sided pages.  The options further include selecting a preferred background style from a plurality of styles 210, including solid backgrounds 212 in white, gray, or tan, textured backgrounds 214 in wood grain, straw, or marble, and background images 216 including clouds, water, or flowers.  The user selects the background style by selecting the appropriate radio button (e.g. one of buttons 212, 214, or 216).  The user then selects whether to include a page number from a plurality of options using radio buttons 220.  The options include no page numbers and several different styles of page numbers.  The color, size, and font of the text used for the page numbers and image captions could also be selected using a separate menu (not shown).  Finally, the user selects an album type from a plurality of album types 230.  The album type is selected by the user by selecting one of the radio buttons for bound albums 232, 3-ring albums 234 (including 1", 2", and 3" thick 3-ring albums) or 20-ring albums 236 (including 1" and 2" thick albums).).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the controller is configured to display an entirety of the thumbnail within a selection frame sized to enclose the thumbnail based upon the calculated thickness width when the first display form is selected.  The motivation for doing so would have been to provide an effective method for transferring images over a channel to a service provider (See Col. 2 lines 18-20 of Berarducci).  Therefore, it would have been obvious to combine Sato and Berarducci to obtain the invention as specified in claim 10.

Referring to Claim 11, the combination of Sato in view of Berarducci teaches the information processing apparatus according to Claim 1 (See Sato, Fig. 1, Host Computer 100).

Sato fails to explicitly teach 
wherein: 
the accompanying image is a representation of a thickness of a document represented by the thumbnail.

However, Beradrucci teaches 
wherein: 
the accompanying image is a representation of a thickness of a document represented by the thumbnail (See Berarducci, Fig. 4, Album Type 230 with Thickness based on Number of Pages (i.e: 25 pgs, 50 pgs or 75 pgs as illustrated), Col. 7 lines 44-48, if the user selects a 8".times.10" double-sided album pages in a 3-ring, 2" thick binder with a marble texture background and a particular page number style, the internet server 42 presents to the user an image depicting this combination for the user to review.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein: the accompanying image is a representation of a thickness of a document represented by the thumbnail.  The motivation for doing so would have been to provide an effective method for transferring images over a channel to a service provider (See Col. 2 lines 18-20 of Berarducci).  Therefore, it would have been obvious to combine Sato and Berarducci to obtain the invention as specified in claim 11.

Cited Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Nakagiri et al. (US Pat. No. 6,999,198 B1) discloses upon designating bookbinding print, preview images are displayed in a layout after bookbinding.  When "store" of intermediate data is designated in a print process, a spooler (302) stores intermediate data and an output job setup file in a spool file (303).  When the stored job is selected, a previewer (306) displays a list of jobs, and displays a print preview image.  In this case, upon setting bookbinding print, pages are displayed in a spread state and order after bookbinding.  Also, the open direction (right or left open), and the bookbinding unit are also expressed on preview images.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677   

/MARCUS T RILEY/Primary Examiner, Art Unit 2677